             Case 3:20-cv-07182-JCS Document 84-1 Filed 12/28/20 Page 1 of 5



 1    WILMER CUTLER PICKERING HALE
      AND DORR LLP
 2    SONAL N. MEHTA (SBN 222086)
      sonal.mehta@wilmerhale.com
 3    2600 El Camino Real, Suite 400
      Palo Alto, CA 94306 USA
 4    Telephone: (650) 858-6000

 5    ARI J. HOLTZBLATT (pro hac vice)
      ari.holtzblatt@wilmerhale.com
 6    ALLISON SCHULTZ (pro hac vice)
      allison.schultz@wilmerhale.com
 7    ROBIN C. BURRELL (pro hac vice)
      robin.burrell@wilmerhale.com
 8    1875 Pennsylvania Avenue NW
      Washington, DC 20006
 9    Telephone: (202) 663-6000

10    HUNTON ANDREWS KURTH LLP
      ANN MARIE MORTIMER (SBN 169077)
11    amortimer@HuntonAK.com
      JASON J. KIM (SBN 221476)
12    kimj@HuntonAK.com
      550 South Hope Street, Suite 2000
13    Los Angeles, California 90071-2627
      Telephone: (213) 532-2000
14
      Attorneys for Facebook, Inc.
15                                    UNITED STATES DISTRICT COURT
16                                   NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18   FACEBOOK, INC., a Delaware corporation.         Case No. 3:20-CV-07182-JCS
19                        Plaintiff/Counterclaim     DECLARATION OF SONAL N. MEHTA IN
                          Defendant                  SUPPORT OF PLAINTIFF FACEBOOK,
20                                                   INC.’S RESPONSE TO DEFENDANTS
            v.                                       BRANDTOTAL, LTD., AND UNIMANIA,
21                                                   INC.’S ADMINISTRATIVE MOTION TO
     BRANDTOTAL LTD., an Israeli corporation, and    REFER CASE TO SETTLEMENT
22   UNIMANIA, INC., a Delaware corporation          CONFERENCE PURSUANT TO LOCAL
                                                     CIVIL RULE 7-11 AND LOCAL ADR RULE
23                        Defendants/                3-2
                          Counterclaim Plaintiffs.
24                                                   Judge:   The Hon. Joseph C. Spero
                                                     Ctrm:    Courtroom F-15th Floor
25                                                   Date:    In Chambers
                                                     Time:    In Chambers
26

27

28
      CASE NO. 3:20-CV-07182-JCS                          MEHTA DECL ISO FACEBOOK’S RESPONSE
                                                     TO MAR TO REFER CASE TO SETTLEMENT CONF.
              Case 3:20-cv-07182-JCS Document 84-1 Filed 12/28/20 Page 2 of 5



 1           I, Sonal N. Mehta, declare as follows:

 2           1.      I am a partner at Wilmer Cutler Pickering Hale and Dorr LLP. I represent Defendant

 3   Facebook, Inc. in the above-captioned action. I have personal knowledge of the facts set forth in this

 4   declaration and, if called as a witness, could and would competently testify to them.

 5           2.      Before and since the Court’s TRO Order, the parties have communicated repeatedly about

 6   potential resolution of this matter. By agreement of the parties, those communications were agreed not to

 7   be settlement communications subject to Rule 408.

 8           3.      A true and correct copy of an email chain between BrandTotal and Facebook’s counsel

 9   dating October 20 to October 30, 2020 is attached hereto as Exhibit A. In this chain, Facebook pointed

10   BrandTotal to detailed information about its APIs and Ad Library and outlined the remediation process

11   that Facebook would require to resolve this matter.

12           4.      A true and correct copy of an email chain between BrandTotal and Facebook’s counsel

13   dating November 3 to November 20, 2020 is attached hereto as Exhibit B. In this chain, Facebook stated,

14   among other things:

15           Instead, Judge Spero counseled the parties to discuss ways for Defendants to obtain the
             information they claim they need for their product offerings via established channels. Since
16           the hearing, we have repeatedly asked Defendants to review the Ad Library data and the
             relevant APIs and developer documentation to work out how they will access the
17
             information that they need through established channels. We also directed Defendants to
18           APIs that provide advertising information and to public page content access information
             (see     https://developers.facebook.com/docs/graphapi/reference/page#public-page-data,
19           which includes Page Public Content Access (PPCA), Page Public Metadata Access
             (PPMA), pages_read_engagement permission, and pages_read_user _content). We have
20           received no indication that Defendants have reviewed the APIs and Ad Library to
             determine how they will access the information they are seeking via approved means –
21
             indeed, we have received no response to all to our latest communication identifying
22           possible sources for the information Defendants seek, which we sent over a week ago.
             Given Defendants protestations that they are in dire financial circumstances, it would seem
23           that Defendants would be better served working to bring themselves into compliance with
             Facebook’s terms and working through approved channels to access data from the platform
24           than expending time and money litigating a PI that would be futile in view of the Court’s
25           TRO ruling.

26   See November 9, 2020 Email from S. Mehta.

27           As to the substance of your request for business‐to‐business discussions, we continue to be
             puzzled by BrandTotal’s insistence on having those discussions before it has engaged with
28           the available information about Facebook APIs and the Ad Library, including the specific
                                                           1
              CASE NO. 3:20-CV-07182-JCS                            MEHTA DECL ISO FACEBOOK’S RESPONSE
     ActiveUS 184017570v.1                                     TO MAR TO REFER CASE TO SETTLEMENT CONF.
             Case 3:20-cv-07182-JCS Document 84-1 Filed 12/28/20 Page 3 of 5



 1          channels we have directed you to. While you have said that BrandTotal has concluded that
            it cannot get the same information it was scraping from established channels, you have not
 2          articulated, substantively, why BrandTotal cannot offer the services it seeks to offer to its
            customers based on information that is available. That may require BrandTotal to do some
 3
            engineering work to design its tools to work within the bounds of the Facebook APIs. But
 4          it is incumbent on BrandTotal to make the effort, as thousands and thousands of other
            developers do, to develop its products and services to function within terms and policies
 5          that govern the Facebook platform. For obvious reasons given the number of developers
            and apps that engage with the Facebook platform, Facebook is not a position to do that
 6          development work for developers. It has, instead, created developer documentation and
            other resources to enable developers to build their own tools. We have repeatedly directed
 7
            you to that information, but have received no indication that BrandTotal has sought to use
 8          that information to bring itself into compliance with Facebook’s terms.

 9   See November 20, 2020 Email from S. Mehta.
10          5.      A true and correct copy of the continued email chain between BrandTotal and Facebook’s
11   counsel dating November 20 to December 15, 2020 is attached hereto as Exhibit C.
12          6.      On Friday December 18, 2020, I and other counsel for Facebook had a meet and confer
13   videoconference with counsel for BrandTotal including Mr. Techsler (who participated by telephone), Ms.
14   Fussner, and Mr. Taylor. During that call, the parties discussed at length the ongoing back-and-forth about
15   settlement. Counsel for Facebook repeated its prior suggestion that BrandTotal review the APIs and Ad
16   Library to determine how it could offer services to its clients within authorized channels. We also stated
17   that, if BrandTotal would do the leg-work to review the information Facebook has provided about its APIs
18   and Ad Library to see how BrandTotal can provide services to its clients by accessing Facebook’s platform
19   through approved channels, Facebook is willing to work with BrandTotal to discuss the process for
20   remediatings its conduct and potential settlement of this lawsuit. I also explained to BrandTotal’s counsel
21   that Facebook has entire teams of people working on different aspects of its APIs, and that it would be
22   difficult to figure out who to even include in a business-to-business meeting until BrandTotal did the
23   necessary leg-work to determine what information it needs to provide its services to customers that it
24   cannot obtain through authorized channels. I and my co-counsel also explained again that BrandTotal may
25   need to do some engineering work to figure out how to offer services to its customers based on the
26   information that is available through authorized channels. During the call, BrandTotal’s counsel, Ms.
27   Fussner informed counsel for Facebook that BrandTotal had looked at Facebook’s APIs and Ad Library to
28
                                                 2
      CASE NO. 3:20-CV-07182-JCS                                   MEHTA DECL ISO FACEBOOK’S RESPONSE
                                                              TO MAR TO REFER CASE TO SETTLEMENT CONF.
              Case 3:20-cv-07182-JCS Document 84-1 Filed 12/28/20 Page 4 of 5



 1   see if BrandTotal could obtain information for its services through authorized means and had concluded

 2   that certain information was not available. Counsel for BrandTotal said they would be producing that

 3   information as part of the parties’ preliminary injunction-related discovery and also agreed to provide it

 4   separately to facilitate discussions. I and co-counsel agreed that we would review the information and

 5   discuss it with Facebook.

 6          7.      On Sunday, December 20, BrandTotal’s counsel shared two documents relating to its

 7   analysis of Facebook’s APIs with Facebook’s counsel. BrandTotal unilaterally designated those

 8   communications as confidential and Subject to Rule 408. On December 21, I responded and asked for

 9   permission to share the information with in-house counsel at Facebook so we could follow-up. I exchanged

10   emails with counsel for BrandTotal who ultimately agreed that afternoon that I could do so. That evening,

11   without any further communication or correspondence on the subject, BrandTotal filed the instant motion

12   for administrative relief.

13

14

15    Dated: December 28, 2020                               WILMER CUTLER PICKERING HALE AND
                                                             DORR LLP
16
                                                             /s/ Sonal N. Mehta
17                                                     By:
                                                             SONAL N. MEHTA
18
                                                             Attorney for Plaintiff/Counterclaim Defendant
19                                                           Facebook Inc.
20

21

22

23

24

25

26

27

28
                                                 3
      CASE NO. 3:20-CV-07182-JCS                                  MEHTA DECL ISO FACEBOOK’S RESPONSE
                                                             TO MAR TO REFER CASE TO SETTLEMENT CONF.
                Case 3:20-cv-07182-JCS Document 84-1 Filed 12/28/20 Page 5 of 5



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on December 28, 2020, I electronically filed the above document with the
 3   Clerk of the Court using CM/ECF which will send electronic notifications of such filing to all registered
 4   counsel.
 5

 6    Dated: December 28, 2020                         By: /s/ Sonal N. Mehta
                                                           SONAL N. MEHTA
 7

 8                                                           Attorney for Plaintiff/Counterclaim Defendant
                                                             Facebook Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
      CASE NO. 3:20-CV-07182-JCS                                  MEHTA DECL ISO FACEBOOK’S RESPONSE
                                                             TO MAR TO REFER CASE TO SETTLEMENT CONF.
